DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/20 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 11, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 20150219688 in view of McCormack et al., US 8757501 in view of Chao et al., US 20080073747
Regarding claim 1, Jeon discloses a circuit, comprising: a plurality of dies (Fig. 2-4; as shown, plurality of semiconductor device DIE) each comprising: a plurality of antennas (Fig. 2; Receiving antenna RA may be in configuration of being on DIE as in Fig. 2 or next to DIE with wire WR as in Fig. 4; Para [0066]; “More than one reception antenna RA may be formed on each semiconductor device DIE”). 

McCormack teaches a die having a plurality of antennas (Fig. 19-21; Col. 11 lines 38-55; die 716 having multi-antenna structure 710, 712; Structure is equivalent to wire connection of Jeon (Fig. 4)) and at least one via array disposed between at least two antennas of the plurality of antennas to separate the at least two antennas (Fig. 19-21; via fence 700 is between the antennas 710, 712), wherein: a first surface of the at least one via array faces a first antenna of the at least two antennas (Figs. 19-21; one side of the via fence 700 closest to antenna 710 faces antenna 710), a second surface of the at least one via array faces away from the first antenna of the at least two antennas (Figs. 19-20; via fence 700 having a side opposite the side facing the antenna 710 and faces antenna 712), in a first direction extending from the first surface toward the second surface, the at least one via array comprises a plurality of elements (Fig. 19; via 702 is considered an element and extends from one fence surface to the other, therefore two vias of the via array is a plurality of elements). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the via structure for reducing the strength of the radiation propagating along an unwanted path as taught McCormack into Jeon for the benefit of providing a signal which is less vulnerable to propagation outside of the desired boundaries thereby achieving greater efficiency in transmission/reception of the signal. 

 	Regarding claim 2, Jeon in view of McCormack in view of Chao discloses the circuit of claim 1.  Jeon is silent wherein the at least one via array comprises an electric-shield material.  McCormack teaches wherein the at least one via array comprises an electric-shield material (Figs. 19-21; conductive strip 706).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of McCormack into Jeon for the benefit of removing unwanted electro-magnetic signals from reaching the antenna structure. 
 	Regarding claim 5, Jeon in view of McCormack in view of Chao discloses the circuit of claim 1.  Jeon is silent wherein the at least one via array comprises a plurality of vias and a first shielding plane connected to a first set of vias of the plurality of vias.  McCormack teaches wherein the at least one via array comprises a plurality of vias (Figs. 19-21; two vias not including the plurality of elements); and a first shielding plane connected to a first set of vias of the plurality of vias (Figs. 19-21; ground plate 708 connected to vias).  It would have been 
Regarding claim 6, Jeon in view of McCormack in view of Chao discloses the circuit of claim 5. Jeon is silent wherein the at least one via array comprises: a second shielding plane connected to the first set of vias, wherein the first set of vias are between the first shielding plane and the second shielding plane. McCormack teaches a second shielding plane connected to the first set of vias (Figs. 19-21; conductive strip 706), wherein the first set of vias are between the first shielding plane and the second shielding plane (Figs. 19-21; vias 702 connect strip 706 and ground plane 708, therefore is between). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of McCormack into Jeon for the benefit of reflecting EM signals from a top or bottom surface of the die thereby providing shielding from unwanted signals emanating therefrom.
Regarding claim 11, Jeon in view of McCormack in view of Chao discloses the circuit of claim 1.  Jeon is silent in wherein a longest dimension of the at least one via array extends in a second direction perpendicular to the first direction. McCormack teaches wherein a longest dimension of the at least one via array extends in a second direction perpendicular to the first direction (Figs. 19-21; as shown, longest direction perpendicular to direction from one antenna to other).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of McCormack into Jeon for the benefit of fully separating the area between the antennas using a shield so as to provide an efficiency in reducing noise between the antennas. 

Jeon is silent in at least one via array comprising a plurality of vias, wherein: the at least one via array is disposed between a first antenna of the plurality of antennas and a second antenna of the plurality of antennas in a first direction.
McCormack teaches a die having a plurality of antennas (Fig. 19-21; Col. 11 lines 38-55; die 716 having multi-antenna structure 710, 712; Structure is equivalent to wire connection of Jeon (Fig. 4)) and at least one via array comprising a plurality of vias (Fig. 19-21; via fence 700 having vias 702), wherein: the at least one via array is disposed between a first antenna of a plurality of antennas and a second antenna of the plurality of antennas in a first direction (Fig. 19-21; via fence 700 is between the antennas 710, 712). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the via structure for reducing the strength of the radiation propagating along an unwanted path as taught McCormack into Jeon for the benefit of providing a signal which is less vulnerable to propagation outside of the desired boundaries thereby achieving greater efficiency in transmission/reception of the signal. 
Jeon in view of McCormack is silent in the plurality of vias are arranged into at least a first row of vias and a second row of vias extending in a second direction perpendicular to the first direction. 

Regarding claim 17, Jeon as modified discloses the circuit of claim 16.  Jeon in view of McCormack is silent in wherein the second row of vias is offset in the second direction from the first row of vias. Chao teaches wherein the second row of vias is offset in the second direction from the first row of vias (Fig. 3E; as shown). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chao into Jeon as modified for providing added shielding between elements which are in close proximity to each other in order to eliminate sensitivity of the elements to EM noise. 
Regarding claim 20, Jeon as modified discloses all the limitations of claim 16.  Chao teaches wherein the plurality of vias are arranged into at least a first column of vias and a second column of vias extending in the first direction (Fig. 3E shows multiple columns of vias; first column and second Column may be any of the columns other than the first and second row). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chao into Jeon as modified for providing added .

Claim 3, 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 20150219688 in view of McCormack et al., US 8757501 in view of Chao et al., US 20080073747 in view of Doherty et al., US 20100140758 
Regarding claim 3, Jeon as modified discloses all the limitations of claim 2. Jeon is silent in wherein the electric-shielding material is metal.  Doherty teaches a through silicon via array having an electric shielding which is metal (Fig. 7; metal shield 701). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Doherty into Jeon as modified since metals are known to be reflective and therefore provide efficient shielding.  
 	Regarding claim 4, Jeon as modified discloses all the limitations of claim 1.  Jeon is silent wherein a middle of each quadrilateral element of the plurality of quadrilateral elements comprises a different material than a material of the at least one via array. However, Doherty discloses a tsv array having quadrilateral elements (Fig. 2; tsvs 205 in an array) wherein each quadrilateral element of the plurality of quadrilateral elements comprises a different material than a material of the at least one via array (Fig. 7; tsvs 705 cross section; 705a is a dielectric material, 705 is filled with a metal). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Doherty into Jeon as modified for the benefit of providing an insulation from layers of a die which do not need to connect to the vias.    
.

    PNG
    media_image1.png
    587
    686
    media_image1.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 20150219688 in view of McCormack et al., US 8757501 in view of Chao et al., US 20080073747 in view of Pagani, US 8907693  
Regarding claim 9, Jeon discloses wherein: the at least two antennas comprises a second antenna, a third antenna, and a fourth antenna (Para [0066]).  Jeon is silent in wherein the second surface of the at least one via array faces the second antenna and the third antenna, and the first surface of the at least one via array faces the fourth antenna. However, Pagani is in the field of wafer testing and teaches wherein a second surface of the at least one shielding wall faces a second antenna and a third antenna, and a first surface of the at least one shielding wall faces a .   

Claim 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 20150219688 in view of Pagani, US 8907693
Regarding claim 12, Jeon teaches a circuit, comprising: a plurality of dies (Fig. 2; as shown, plurality of semiconductor device DIE) each comprising: a plurality of antennas (Fig. 2; Receiving antenna RA; Para [0066]; “More than one reception antenna RA may be formed on each semiconductor device DIE”). 
Jeon is silent in at least one via array comprising a plurality of vias arranged in a circle around a first antenna of the plurality of antennas to electrically shield the first antenna from a second antenna of the plurality of antennas.
Pagani is in the field of testing semiconductor dies and teaches a plurality of antennas (Fig. 14c; probes 135 can behave as antennas as stated in Col. 3 lines 27-30; “each probe, when in the path of an RF signal, behaves as an antenna”); and at least one via array comprising a plurality of vias arranged in a circle around a first antenna of the plurality of antennas (Fig. 14c; wall of metallic material 705 in circular shape, is arranged in a circle) to electrically shield the first antenna from a second antenna of the plurality of antennas (Abstract; Col. 10 lines 25-30; purpose of the metallic structure is to provide shielding). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the EM 
Regarding claim 13, Jeon in view of Pagani discloses all the limitations of claim 12. Jeon is silent wherein the plurality of vias comprise a metal material. Pagani discloses a plurality of vias comprise a metal material (col. 10 lines 36-37).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Pagani into Jeon for the benefit of providing an electromagnetic shield between antennas in order to eliminate the interference in the system. 
 Regarding claim 15, Jeon as modified discloses all the limitations of claim 12. Jeon is silent wherein at least one of the plurality of vias has a circular cross-section. Pagani discloses wherein at least one of the plurality of vias has a circular cross-section (Fig. 14c; metallic structure 705 is circular).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Pagani into Jeon for the benefit of providing a circular via structure for electromagnetic shielding in order to reduce the interference as well as the amount of material used.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 20150219688 in view of Pagani, US 8907693 in view of Chao et al., US 20080073747
Regarding claim 14, Jeon as modified discloses all the limitations of claim 12.  Jeon as modified is silent wherein the plurality of vias comprise copper. However, Chao discloses an EM isolation structure having vias wherein the vias comprises copper (Para [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to . 

Allowable Subject Matter
Claims 7, 8, 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior art does not disclose or suggest: “wherein the at least one via array comprises: a third shielding plane connected to a second set of vias of the plurality of vias, wherein the second set of vias are disposed between the second shielding plane and the third shielding plane” in combination with all the limitations of claim 7.
Claim 8 is dependent on claim 7 and therefore is also objected to for same reasons stated.
Regarding claim 10, prior art does not disclose or suggest “wherein the at least one via array extends from a location between the first antenna and the third antenna to a location between the second antenna and the fourth antenna” in combination with all the limitations of claim 10. 
Regarding claim 19, prior art does not disclose or suggest: “wherein, in the first direction, at least two vias of the first row of vias are arranged between a first via of the second row of vias and a second via of the second row of vias” in combination with all the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.